Case 20-18445-JKS        Doc 610       Filed 11/19/20 Entered 11/19/20 13:52:32                  Desc Main
                                      Document      Page 1 of 1


   Form 210B (12/09, as revised 1/4/17)

                       United States Bankruptcy Court
                       District Of 1HZ-HUVH\
   In re ______________________________,
         RTW Retailwinds, Inc.,                    Case No. ________________
                                                             20-18445




        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
   Claim No. _____ (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
   alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
   Other than for Security in the clerk’s office of this court on ________________________.
                                                                            10/29/20

    9270744 Canada Inc / Sigal Style                                   Cedar Glade LP
   Name of Alleged Transferor                                          Name of Transferee

   Address of Alleged Transferor:                                      Address of Transferee:
                                                                       Attn: Robert K. Minkoff
                                                                       600 Madison Avenue, 17th Floor
                                                                       New York, NY 10022

                                ~~DEADLINE TO OBJECT TO TRANSFER~~
   The alleged transferor of the claim is hereby notified that objections must be filed with the court
   within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
   court, the transferee will be substituted as the original claimant without further order of the court.




   Date:______________________
         11/19/20                                                   Jeanne A. Naughton
                                                                   CLERK OF THE COURT
